DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits of this application. Claims 1, 4-9, 15, and 17-28 are rejected and remain pending, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. rejections of 05/13/2022 are fully considered but are not persuasive. The elements of obtaining the real-time traffic data, via a wireless communication network, from a traffic database, which is stored on a real-time traffic-data server, and the map section being displayed on a display are considered no more than mere necessary data gathering and outputting. Therefore, there are no additional elements in the claim that can provide the improvement, in conjunction with the judicial exception. Examiner notes in that the Global Positioning System provided in Section 101 Example 4, the CPU, memory, and clock were found to be insufficient to integrate the judicial exception into a practical application. The GPS receiver, display, microprocessor, and wireless communication receiver were found to provide practical application as the judicial exception is dependent on the calculation of “pseudoranges”, which inherently require the specific structure recited for the hardware of the mobile device. The display and processors of Applicant’s claim are not recited at a level of specificity sufficient to integrate the abstract idea into a practical application.
Applicant’s arguments with respect to claim(s) 1, 3-9, and 15-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Per Applicant’s Specification in [0033], the term “output means” in Claim 15 will be interpreted to cover only an audio interface or a speaker.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites the steps of “generating original navigation directions…”, “determining an alternative route…”, “wherein the alternative route is determined based on real-time traffic data…”, “providing a voice notification…”,  “refraining from providing the voice notification…”, and “wherein the predefined distance is greater…”. Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claim 1 recites the steps of generating and determining. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional steps of providing and refraining from providing a voice notification, and the limitations of determining based on real-time traffic data and the predefined distance being greater than 10%. The steps are considered insignificant extra-solution activity as they are no more than mere necessary data outputting in order to perform the abstract idea. The additional limitations are considered insignificant extra-solution activity, as they are no more than mere selection of a particular data source or data type to be manipulated. In addition, the inclusion of one or more processors, a wireless communication network, and a traffic-data server to perform the method steps amounts to no more than generic computer components necessary to perform the abstract idea. Accordingly, the additional limitations do not integrate the judicial exception into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data outputting to perform the exception, mere selection of a particular data source or data type to be manipulated, and mere instructions to apply the exception using generic computer components. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 4-9:
Step 1: Claims 4-9 depend from Claim 1 and include the steps of “displaying an entire route…” (Claim 7), and “displaying a partial area…” (Claim 8). Thus, the claims are to a statutory category.
Step 2A Prong 1: Claims 4-9 depend from Claim 1. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of displaying and displaying. This step is considered insignificant extra-solution activity as it is mere necessary data outputting in order to perform the abstract idea. Accordingly, the steps of displaying and displaying do not integrate the judicial exception into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims 4-9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent Claims 4-9 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1 and 4-9 are not patent eligible.

Regarding Independent Claim 15:
Step 1: Claim 15 is a product claim that recites a processor configured to “generate original navigation directions…”, “determine an alternative route…”, “wherein the alternative route is determined based on real-time traffic data…”, “wherein the predefined distance is greater…”.  and output means for “providing a voice notification…” and “refraining from providing the voice notification…” Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claim 1 recites the processor steps of generating and determining. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional steps of providing a voice notification and refraining from providing a voice notification, and the additional limitations of determining based on real-time traffic data, and wherein the predefined distance is greater than 10%. These steps are considered insignificant extra-solution activity as they are no more than mere necessary data outputting in order to perform the abstract idea. The additional limitations are considered insignificant extra-solution activity, as they are no more than mere selection of a particular data source or data type to be manipulated. In addition, the inclusion of a processor, wireless communication network, traffic-data server, and output means to perform the method steps amounts to no more than generic computer components necessary to perform the abstract idea. Accordingly, the steps of providing and refraining from providing a voice notification and the inclusion of a processor and output means do not integrate the judicial exception into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data outputting to perform the exception, mere selection of a particular data source or data type to be manipulated, and mere instructions to apply the exception using generic computer components. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 15 is ineligible.
Regarding Dependent Claims 17-22:
Step 1: Claims 17-22 depend from Claim 15 and include the steps of “displaying an entire route…” (Claim 20), and “displaying a partial area…” (Claim 21). Thus, the claims are to a statutory category.
Step 2A Prong 1: Claims 17-22 depend from Claim 15. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of displaying and displaying. This step is considered insignificant extra-solution activity as it is mere necessary data outputting in order to perform the abstract idea. Accordingly, the steps of displaying and displaying do not integrate the judicial exception into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims 17-22 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent Claims 17-22 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 15 and 17-22 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-9, 15, and 17-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170314945 A1, with an earliest priority date of 10/20/2014, hereinafter "Konig", in view of JP2007206014A, published 08/16/2007, hereinafter "Takahiro", in view of JP 2002357426 A, published 12/13/2002, hereinafter "Nakaishi", and US 20090005964 A1, published 01/01/2009, hereinafter “Forstall”.

Regarding Claim 1, Konig teaches:
A method for generating dynamic information about a change to a route plan, comprising: (see at least figure 5)
generating original navigation directions, by way of one or more processors, along an original route between a starting point and a destination; (see at least  [0277] and figure 5, step 3, wherein a main route is generated between an origin and destination, and see at least [0288] and figure , step 7, wherein navigation instructions are generated for the main route)
determining an alternative route to the destination, by way of one or more processors (see at least [0256] and figure 3, processor 202), including a location of the deviation between the original route and the alternative route; (see at least [0289] and figure 5, steps 9-11, wherein a decision point, or location of the deviation, where the alternate route deviates from the main route, is determined, and an alternative route from the decision point is determined)
wherein the alternative route is determined based on real-time traffic data obtained, via a wireless communication network, from a traffic database, which is stored on a real-time traffic-data server; (see at least [0289], wherein the alternative route is generated based on live data including current traffic conditions (real-time traffic data), and see at least [0246]-[0248] and figure 2, communications channel 152 which accommodates wireless communication (wireless communication network), and see at least [0252], mass data storage 160 (traffic database) stored on server 150 (real-time traffic-data server), wherein the server transmits navigation data from the database)
when the location of the deviation is situated at a predefined distance, providing a voice notification; and when the location of the deviation is situated beyond the predefined distance, refraining from providing the voice notification (see at least [0289], wherein step 11 is triggered when the decision point, or location of the deviation, is within a predetermined distance of the user, and see at least [0075] and [0291] and figure 5, step 13, wherein the alternative route information output is only outputted when the decision point is within the predetermined distance of the user. Additionally, see at least [0015] and [0258], wherein the output comprises audible information)
Konig remains silent on:
the predefined distance being outside an edge of a visible map section displayed on a display, 
providing the voice notification that a change has been made to the route plan in order to reduce driver distraction (However, as discussed above, Konig teaches providing a voice notification that a change is available to the route plan, and then checking to see if the user has taken the alternative route)
wherein the predefined distance is greater than 10% of a vertical image height of the visible map section displayed on the display
Takahiro teaches:
when the location of the deviation is situated at a predefined distance outside an edge of a visible map section displayed on a display, providing a notification; and when the location of the deviation is situated beyond the predefined distance outside the edge of the visible map section displayed on the display, refraining from providing the notification (see at least [0035]-[0036], wherein a map drawing range represents the map area displayed as the vehicle travels along a guided route. See the boxes in figures 7A-7B, which represent the visible map section displayed on the display during navigation. When a visible point is within the map drawing range, a notification is provided to the driver. Then, see at least [0033]-[0034] and figures 4-5, wherein a visible point is a predetermined distance d from the location of the upcoming branch point, or deviation. See figures 7A-7B reproduced below with English labels. Therefore, in Takahiro’s teaching, the notification is only provided when the branch point comes within a predetermined distance d of the visible map section displayed on the display/

    PNG
    media_image1.png
    539
    835
    media_image1.png
    Greyscale

in order to reduce driver distraction (see at least [0004]-[0007], wherein the notification timing is in order to reduce the need for drivers to continuously look at the map display)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Konig with Takahiro’s technique of only providing voice notifications when the location of the deviation is situated at a predefined distance outside an edge of a visible map section displayed on a display. It would have been obvious to modify because doing so enables drivers to understand where branch points in their guided route are without needing the driver to look at the screen often, enabling safer driving during navigation, as recognized by Takahiro (see at least [0004] and [0007]).
Nakaishi teaches:
the predefined distance being outside an edge of a visible map section displayed on a display, (see at least [0050]-[0051], wherein the user is only notified when the location of the deviation P1 is within a predefined distance d0, and see at least [0031], [0068], and figures 3-4, wherein d0 is outside an edge of a visible map section D1/D3)
wherein the predefined distance is greater than 10% of a vertical image height of the visible map section displayed on the display (see at least [0031] and [0068], wherein the predefined distance d0 is proportional, or a percentage, of the scale value of the visible map displayed on the display. The scale value is equivalent to the image size of the visible map section displayed on the display, therefore, the predefined distance d0 is inherently dependent on a percentage of a vertical image height of the visible map section displayed on the display. As seen in figures 3-4, d0 is greater than 10% of the vertical image height of the displayed map section D1/D3)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig and Takahiro with Nakaishi’s technique of the predefined distance being outside an edge of a visible map section displayed on a display, wherein the predefined distance is greater than 10% of a vertical image height of the visible map section displayed on the display. It would have been obvious to modify because doing so enables an easy and hands-free method of notifying drivers of points where travel needs to be changed, even when the vehicle is located far enough away from the point where it is not visible on the map screen without scrolling, as recognized by Nakaishi (see at least [0004]-[0008]).
Forstall teaches:
providing, or refraining from providing, a notification that a change has been made to the route plan (see at least [0073], wherein an alternative route is automatically determined to be the new main route, and a notification of the change to the route plan is either provided or not provided to the user)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig, Takahiro, and Nakaishi with Forstall’s technique of providing, or refraining from providing, notifications that a change has been made to the route plan. It would have been obvious to modify because doing so enables route guidance while incorporating traffic updates, providing more accurate traffic information for route guidance, as recognized by Forstall (see at least [0005]-[0006]).

Regarding Claim 15, Konig teaches:
A navigation device having: (see at least figure 3)
a processor configured so as to: (see at least figure 3, processor 202)
generate original navigation directions along an original route between a starting point and a destination; (see at least  [0277] and figure 5, step 3, wherein a main route is generated between an origin and destination, and see at least [0288] and figure , step 7, wherein navigation instructions are generated for the main route)
determine an alternative route to the destination including a location of the deviation between the original route and the alternative route; (see at least [0289] and figure 5, steps 9-11, wherein a decision point, or location of the deviation, where the alternate route deviates from the main route, is determined, and an alternative route from the decision point is determined)
wherein the alternative route is determined based on real-time traffic data obtained, via a wireless communication network, from a traffic database, which is stored on a real-time traffic-data server; (see at least [0289], wherein the alternative route is generated based on live data including current traffic conditions (real-time traffic data), and see at least [0246]-[0248] and figure 2, communications channel 152 which accommodates wireless communication (wireless communication network), and see at least [0252], mass data storage 160 (traffic database) stored on server 150 (real-time traffic-data server), wherein the server transmits navigation data from the database)
and output means for, (see at least [0258] and figure 3, output device 208 comprising audible output devices such as loudspeakers)
when the location of the deviation is situated at a predefined distance, providing a voice notification; and when the location of the deviation is situated beyond the predefined distance, refraining from providing the voice notification (see at least [0289], wherein step 11 is triggered when the decision point, or location of the deviation, is within a predetermined distance of the user, and see at least [0075] and [0291] and figure 5, step 13, wherein the alternative route information output is only outputted when the decision point is within the predetermined distance of the user. Additionally, see at least [0015] and [0258], wherein the output comprises audible information)
Konig remains silent on:
the predefined distance being outside an edge of a visible map section displayed on a display, 
providing the voice notification that a change has been made to the route plan in order to reduce driver distraction (However, as discussed above, Konig teaches providing a voice notification that a change is available to the route plan)
wherein the predefined distance is greater than 10% of a vertical image height of the visible map section displayed on the display
Takahiro teaches:
when the location of the deviation is situated at a predefined distance outside an edge of a visible map section displayed on a display, providing a notification; and when the location of the deviation is situated beyond the predefined distance outside the edge of the visible map section displayed on the display, refraining from providing the notification (see at least [0035]-[0036], wherein a map drawing range represents the map area displayed as the vehicle travels along a guided route. See the boxes in figures 7A-7B, which represent the visible map section displayed on the display during navigation. When a visible point is within the map drawing range, a notification is provided to the driver. Then, see at least [0033]-[0034] and figures 4-5, wherein a visible point is a predetermined distance d from the location of the upcoming branch point, or deviation. See figures 7A-7B reproduced below with English labels. Therefore, in Takahiro’s teaching, the notification is only provided when the branch point comes within a predetermined distance d of the visible map section displayed on the display/

    PNG
    media_image1.png
    539
    835
    media_image1.png
    Greyscale

in order to reduce driver distraction (see at least [0004]-[0007], wherein the notification timing is in order to reduce the need for drivers to continuously look at the map display)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Konig with Takahiro’s technique of only providing voice notifications when the location of the deviation is situated at a predefined distance outside an edge of a visible map section displayed on a display. It would have been obvious to modify because doing so enables drivers to understand where branch points in their guided route are without needing the driver to look at the screen often, enabling safer driving during navigation, as recognized by Takahiro (see at least [0004] and [0007]).

Nakaishi teaches:
the predefined distance being outside an edge of a visible map section displayed on a display, (see at least [0050]-[0051], wherein the user is only notified when the location of the deviation P1 is within a predefined distance d0, and see at least [0031], [0068], and figures 3-4, wherein d0 is outside an edge of a visible map section D1/D3)
wherein the predefined distance is greater than 10% of a vertical image height of the visible map section displayed on the display (see at least [0031] and [0068], wherein the predefined distance d0 is proportional, or a percentage, of the scale value of the visible map displayed on the display. The scale value is equivalent to the image size of the visible map section displayed on the display, therefore, the predefined distance d0 is inherently dependent on a percentage of a vertical image height of the visible map section displayed on the display. As seen in figures 3-4, d0 is greater than 10% of the vertical image height of the displayed map section D1/D3)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig and Takahiro with Nakaishi’s technique of the predefined distance being outside an edge of a visible map section displayed on a display, wherein the predefined distance is greater than 10% of a vertical image height of the visible map section displayed on the display. It would have been obvious to modify because doing so enables an easy and hands-free method of notifying drivers of points where travel needs to be changed, even when the vehicle is located far enough away from the point where it is not visible on the map screen without scrolling, as recognized by Nakaishi (see at least [0004]-[0008]).
Forstall teaches:
providing, or refraining from providing, a notification that a change has been made to the route plan (see at least [0073], wherein an alternative route is automatically determined to be the new main route, and a notification of the change to the route plan is either provided or not provided to the user)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig, Takahiro, and Nakaishi with Forstall’s technique of providing, or refraining from providing, notifications that a change has been made to the route plan. It would have been obvious to modify because doing so enables route guidance while incorporating traffic updates, providing more accurate traffic information for route guidance, as recognized by Forstall (see at least [0005]-[0006]).

Regarding Claims 4 and 17, Konig, Takahiro, Nakaishi, and Forstall in combination teach all of the limitations of Claims 1 and 15 as discussed above, and Konig remains silent on:
wherein the predefined distance is able to be set or selected by a user
Nakaishi teaches:
wherein the predefined distance is able to be set or selected by a user (see at least [0070], wherein the predefined distance d0 is set and input by the user)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig, Takahiro, Nakaishi, and Forstall with Nakaishi’s technique of the predefined distance being set by the user. It would have been obvious to modify because doing so enables an easy and hands-free method of notifying drivers of points where travel needs to be changed, even when the vehicle is located far enough away from the point where it is not visible on the map screen without scrolling, as recognized by Nakaishi (see at least [0004]-[0008]).

Regarding Claims 5 and 18, Konig, Takahiro, Nakaishi, and Forstall in combination teach all of the limitations of Claims 1 and 15 as discussed above, and Konig remains silent on:
wherein the voice notification about a change to the route plan is provided when the location of the deviation is expected to be displayed in the map section displayed on the display within a predefined time interval. (However, Konig does teach providing the voice notification when the location of the user is approaching the location of the deviation, see at least [0073] and rejections above)
Forstall teaches:
the location of the deviation is expected to be within a predefined time interval. (see at least [0066], wherein a route progression is associated with a predefined time interval, and see at least [0078], wherein a route progression is the segment of the route between intersections, equivalent to branch points. The information about the next route progression, or location of the deviation, is generated at the determined time period before the location of the deviation is reached. In combination with Takahiro’s technique of the visible map section displayed, discussed above, all of the limitations of Claims 5 and 18 are taught.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig, Takahiro, Nakaishi, and Forstall with Forstall’s technique of determining a predefined time interval regarding the next branch point. It would have been obvious to modify because doing so enables route guidance while incorporating traffic updates, providing more accurate traffic information for route guidance, as recognized by Forstall (see at least [0005]-[0006]).

Regarding Claims 6 and 19, Konig, Takahiro, Nakaishi, and Forstall in combination teach all of the limitations of Claims 1 and 15 as discussed above, and Konig teaches:
wherein the voice notification is provided only when an arrival time changes by a predefined time or a predefined distance. (see at least [0308], wherein the alternative route is only considered when a parameter such as an estimated time of arrival changes by a given threshold amount. As discussed above, alternative routes that are considered are notified to the driver via voice. If a route is not considered, it is not notified to the driver.)
Konig remains silent on:
due to the change to the route plan
Forstall teaches:
wherein the notification is provided due to the change in the route plan. (see at least [0073], wherein an alternative route is automatically determined to be the new main route, and a notification of the change to the route plan is either provided or not provided to the user. The change in estimated arrival time is also calculated)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig, Takahiro, Nakaishi, and Forstall with Forstall’s technique of providing notifications due to the change in the route time. It would have been obvious to modify because doing so enables route guidance while incorporating traffic updates, providing more accurate traffic information for route guidance, as recognized by Forstall (see at least [0005]-[0006]).

Regarding Claims 7 and 20, Konig, Takahiro, Nakaishi, and Forstall in combination teach all of the limitations of Claims 1 and 15 as discussed above, and Konig additionally teaches:
at least temporarily displaying an entire route between the starting point and the destination on the display, wherein the alternative route is displayed in highlighted form. (see at least [0317] and figure 10b, wherein the entire route from the current starting position to the destination is displayed, wherein the alternative route is highlighted in a different color. Additionally, see at least [0318], wherein this display eventually reverts to the original display, meaning that is it only temporarily displayed)

Regarding Claims 8 and 21, Konig, Takahiro, Nakaishi, and Forstall in combination teach all of the limitations of Claims 1 and 15 as discussed above, and Konig additionally teaches:
at least temporarily displaying a partial area of an entire route between the starting point and the destination on the display, wherein the partial area of the entire route comprises the alternative route. (see at least [0076], wherein the original and alternative route display discussed above displays at least a portion of the entire route, wherein the alternative route is indicated)

Regarding Claims 9 and 22, Konig, Takahiro, Nakaishi, and Forstall in combination teach all of the limitations of Claims 8 and 21 as discussed above, and Konig additionally teaches:
wherein the alternative route is displayed in a different color from the original route, or in flashing form. (see at least [0317] and figure 10b, wherein the original and alternative routes are displayed, wherein the alternative route is highlighted in a different color)

Regarding Claims 23 and 26, Konig, Takahiro, Nakaishi, and Forstall in combination teach all of the limitations of Claims 1 and 15 as discussed above, and Konig remains silent on:
wherein the predefined distance is greater than 15% of a vertical image height of the map section displayed on the display.
Nakaishi teaches:
wherein the predefined distance is greater than 15% of a vertical image height of the map section displayed on the display. (see at least [0031] and [0068], wherein the predefined distance d0 is proportional, or a percentage, of the scale value of the visible map displayed on the display. The scale value is equivalent to the image size of the visible map section displayed on the display, therefore, the predefined distance d0 is inherently dependent on a percentage of a vertical image height of the visible map section displayed on the display. As seen in figures 3-4, d0 is at least 100% of the vertical image height of the displayed map section D1/D3, which is greater than 15%)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig, Takahiro, Nakaishi, and Forstall with Nakaishi’s technique of the predefined distance is greater than 15% of a vertical image height of the visible map section displayed on the display. It would have been obvious to modify because doing so enables an easy and hands-free method of notifying drivers of points where travel needs to be changed, even when the vehicle is located far enough away from the point where it is not visible on the map screen without scrolling, as recognized by Nakaishi (see at least [0004]-[0008]).

Regarding Claims 24 and 27, Konig, Takahiro, Nakaishi, and Forstall in combination teach all of the limitations of Claims 1 and 15 as discussed above, and Konig remains silent on:
wherein the predefined distance is greater than 20% of a vertical image height of the map section displayed on the display.
Nakaishi teaches:
wherein the predefined distance is greater than 20% of a vertical image height of the map section displayed on the display. (see at least [0031] and [0068], wherein the predefined distance d0 is proportional, or a percentage, of the scale value of the visible map displayed on the display. The scale value is equivalent to the image size of the visible map section displayed on the display, therefore, the predefined distance d0 is inherently dependent on a percentage of a vertical image height of the visible map section displayed on the display. As seen in figures 3-4, d0 is at least 100% of the vertical image height of the displayed map section D1/D3, which is greater than 20%)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig, Takahiro, Nakaishi, and Forstall with Nakaishi’s technique of the predefined distance is greater than 20% of a vertical image height of the visible map section displayed on the display. It would have been obvious to modify because doing so enables an easy and hands-free method of notifying drivers of points where travel needs to be changed, even when the vehicle is located far enough away from the point where it is not visible on the map screen without scrolling, as recognized by Nakaishi (see at least [0004]-[0008]).

Regarding Claims 25 and 28, Konig, Takahiro, Nakaishi, and Forstall in combination teach all of the limitations of Claims 1 and 15 as discussed above, and Konig remains silent on:
wherein the predefined distance is greater than 25% of a vertical image height of the map section displayed on the display.
Nakaishi teaches:
wherein the predefined distance is greater than 25% of a vertical image height of the map section displayed on the display. (see at least [0031] and [0068], wherein the predefined distance d0 is proportional, or a percentage, of the scale value of the visible map displayed on the display. The scale value is equivalent to the image size of the visible map section displayed on the display, therefore, the predefined distance d0 is inherently dependent on a percentage of a vertical image height of the visible map section displayed on the display. As seen in figures 3-4, d0 is at least 100% of the vertical image height of the displayed map section D1/D3, which is greater than 20%)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Konig, Takahiro, Nakaishi, and Forstall with Nakaishi’s technique of the predefined distance is greater than 20% of a vertical image height of the visible map section displayed on the display. It would have been obvious to modify because doing so enables an easy and hands-free method of notifying drivers of points where travel needs to be changed, even when the vehicle is located far enough away from the point where it is not visible on the map screen without scrolling, as recognized by Nakaishi (see at least [0004]-[0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110098915 A1 is directed to dynamic route guidance, where re-calculated optimal routes are automatically determined and used as the new main route for navigation, based on the alternate route’s estimated time of arrival or estimated distance to arrival changing by a predetermined amount (see at least [0009]-[0011]).
US 20050256639 A1 is directed to a method of recalculating vehicle routes, and only notifying a traffic server if an arrival time changes by a predetermined amount (see at least figure 11).
US 20130006523 A1 is directed to determining the optimal predetermined distance from a branch point to provide notifications to a driver at (see at least figures 4-5).
US 20110029231 A1 is directed to route dynamization, wherein an alternative route is automatically selected as the guidance route based on the arrival time changing by a predetermined threshold (see at least [0043]).
US 20170276496 A1 is directed to determining whether or not to notify a driver of rerouting process based on the time or distance since the last notification (see at least figures 3-4).
US 20060136125 A1 is directed to determining a predetermined area of the displayed map section, proportional to the height and width by 25%-100% (see at least [0009]).
US 5809447 A is directed to determining the timing of voice notifications during navigational guidance (see at least figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667